ORDER
PER CURIAM.
Movant appeals denial of his Rule 27.26 motion for post-conviction relief without an evidentiary hearing. The motion court issued its findings of fact and conclusions of law pursuant to our mandate in Rogers v. State, 784 S.W.2d 909, 910 (Mo.App.1990). It found movant’s pro se and amended motions failed to plead ineffective assistance of his attorney because none of the allegations therein refer to conduct of counsel. The motion court further found movant was not prejudiced by entering into a plea agreement to accept a recommendation of fifty years in order to have the charge reduced from capital murder to murder in the second degree where mov-ant’s sentence was subsequently reduced to the statutory maximum for murder in the second degree, a class A felony, of thirty years. See Rogers, 784 S.W.2d at 910.
We find the factual findings and conclusions of law of the motion court are supported by the record and not clearly erroneous. Sanders v. State, 738 S.W.2d 856, 857 (Mo. banc 1987). An extended opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.-16(b).